Citation Nr: 0209915	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  02-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He was a Prisoner of War of the German government from 
October 1943 to May 1945. 

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO).  The veteran moved for 
advancement of his appeal on the Board's docket in July 2002.  
The motion was granted by the Board in August 2002.  

The Board notes that the veteran's accredited representative 
may have raised an informal claim for service connection for 
DJD, in the July 2002 written brief presentation submitted on 
the veteran's behalf.  This matter is referred to the RO for 
the appropriate action.  Additionally, careful review of the 
claims folder also shows that an informal claim for anemia 
may have been raised by the veteran's medical records.  This 
matter is also referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the claim has been developed.  

2.  The veteran has a 10th grade education; and last worked 
on a full time basis in 1983.

3.  The veteran's service-connected disabilities, as a result 
of his POW experience, include his PTSD with headaches, 
evaluated as 50 percent disabling; residuals of cold injuries 
to his right and left feet, each evaluated as 10 percent 
disabling; peptic ulcer disease, and scar residuals to the 
left side of his face, each evaluated as zero percent 
disabling.  

4.  The veteran's moderate to moderately severe PTSD is 
manifested primarily by daily, debilitating headaches; with 
anxiousness, insomnia or nightmares, anger and irritability, 
intrusive thoughts, startle response, social isolation, and 
Global Assessment of Functioning (GAF) scores ranging from 40 
to 50.

5.  The veteran's combined disability evaluation is 60 
percent, and is of such severity as to preclude all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  This Act, which the 
President signed into law on November 9, 2000, contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act were recently promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be promulgated at 38 C.F.R. §§ 3.102, 
3.156, and 3.326).  

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA does not prevent the Board 
from rendering a decision on the claim on appeal at this 
time, and that all notification and development action needed 
to render a fair decision on the claim on appeal has been 
accomplished.

The requirements of the new law have, essentially, been 
satisfied.  By the RO decision, the statement of the case, 
and correspondence, the veteran has been notified of the laws 
and regulations governing the claim and the reasons for the 
determinations made regarding the claim.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).

Finally, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate the claim.  The veteran has undergone VA 
examinations in connection with the claim, outstanding 
pertinent medical evidence has been associated with the 
claims file, and there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  

In fact, the veteran responded to the RO's VCAA development 
letter of January 2001, noting that all treatment had been at 
a VA facility, which records were associated with the claims 
folder.  

Under these circumstances, the Board finds that adjudication 
of the TDIU issue poses no risk of prejudice to the 
appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The veteran contends that he is unemployable due to service-
connected disabilities and is entitled to TDIU.  A review of 
the claims folder shows that VA outpatient treatment records 
from a VA facility are of record, as are recent VA 
compensation and pension examinations dated June and July 
2000, and January 2002.  

TDIU may be assigned where service-connected disabilities 
result in such impairment of mind or body that the average 
person would be precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  Finally, the service-connected 
disabilities must be so severe as to produce unemployability, 
in and of themselves, without regard to the age of the 
veteran.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.  Further, 
unemployment is not proof of unemployability, since a poor 
work record may indicate either an inability or unwillingness 
to work.

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.


In turning to the facts of this case, the Board notes that 
service connection is in effect for the following 
disabilities:  posttraumatic stress disorder with headaches, 
evaluated as 50% disabling; cold injury residuals of the left 
foot, evaluated as 10 percent disabling; cold injury 
residuals of the right foot, evaluated as 10 percent 
disabling; peptic ulcer disease, currently evaluated as zero 
percent disabling; and scar residuals to the left side of the 
face, currently evaluated as zero percent disabling.  

In this case, the veteran has established service-connection 
for multiple disabilities that currently carry a combined 
disability rating of 60 percent.  However, the Board notes 
that the RO found, in the February 2002 rating decision, that 
these disabilities are considered to be the product of his 
POW experiences during his wartime service.  As such, they 
are considered a single disability for purposes of 
determining whether the veteran has a single disability rated 
at 60 percent or higher when considering his TDIU claim.  See 
38 C.F.R. § 4.16(a)(5).   

The record shows that the veteran has a 10th grade education.  
It also shows that he last worked full time in 1983, and that 
he attempted to work part-time at a nursery until 1995, but 
for much of that time, was able to do only odd jobs, which he 
can no longer do.

The January 2002 PTSD VA examination report shows that the 
examiner opined that the veteran was not unemployable due 
solely to his service-connected PTSD.  However, that does not 
end the Board's inquiry here.  First, the veteran has 
additional service-connected disabilities to consider.  

Second, even when the veteran's non-service-connected 
disabilities contribute to his unemployability, the proper 
standard under § 4.16 (a) is not whether the veteran's 
unemployability is due solely to the veteran's service-
connected disability but, rather, whether the evidence of 
record shows that the service-connected disability is 
sufficiently severe to cause the veteran's unemployability.  
James v. Brown, 7 Vet. App. 495, 496 (1995) (finding Board 
analysis deficient for relying on existence - of non-service-
connected condition (substance abuse) to deny TDIU rating 
where there was no "medical evidence to suggest these are the 
reasons, as opposed to his service-connected narcolepsy, that 
he cannot work"); Hatlestad v. Brown; 5 Vet. App. 524, 529 
(1993) (even if unemployability is result of age and non-
service-connected condition, determination whether service-
connected disabilities are sufficiently incapacitating to 
render veteran unemployable required). 

In July 2000, the veteran's feet were evaluated, and he was 
noted to have cool skin, with peripheral pulses of +1, 
discolored and cracking toenails, and atrophy of the lower 
extremity muscles.  

Review of the claims folder shows that the veteran's service-
connected disabilities are shown to result in severe 
headaches which require bedrest and medical treatment.  
Additionally, his PTSD disorder is shown to be productive of 
survivor guilt, emotional distance, periods of insomnia or 
nightmares, increased irritability, diminished insight.  
Psychological testing conducted in 2000 revealed that his 
symptoms would impact negatively on an ability to work.  The 
examiner indicated that although the veteran was performing 
some odd jobs, it did not appear that he was employable.  

The February 2001 VA examination report shows that the 
veteran was assessed with a GAF score of 40-50, and diagnosed 
with moderate to moderately severe PTSD.  The veteran 
admitted to startle response, avoidance, feelings of anxiety, 
intrusive daily thoughts of the war and his POW experience, 
and a low tolerance for stress.  The examiner found that the 
veteran did attempt to underestimate his symptoms in an 
effort to try to put his best foot forward.  

The Board notes that a GAF score of 40 contemplates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work...).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM- IV).


The examiner found that the veteran's major life stressors 
were his continuing headaches, his waning physical integrity, 
and his moderate PTSD symptoms.  

VA outpatient treatment notes dated November and December 
2001 reveal that the veteran continued to have difficulty 
with his chronic headache condition.  

Based on a review of the record in its entirety, the Board 
determines that the veteran's service-connected disabilities 
are of such a severity so as to render him unemployable.  
Although the January 2002 examination suggests that the 
veteran may not be unemployable due solely to his PTSD, the 
Board also must point out that the examiner apparently did 
not consider the veteran's headaches as part of his PTSD, but 
as part of his physical condition.  

Second, that examiner noted that the veteran's part time 
employment and odd jobs may render him employable.  However, 
the Board must point out that such employment is not 
considered gainful employment for the purposes of TDIU.  
Substantially gainful employment is work which is more than 
marginal, that permits the individual to earn a "living 
wage".  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Review of the record also discloses that the veteran's 
chronic headaches are most recently manifested daily, and 
that he is no longer able to take aspirin for treatment, due 
to his service-connected PUD condition.  

When considering the combined effects of the veteran's 
headache condition, which requires bedrest and medical 
treatment, which the evidence now reveals to occur on a daily 
basis; his PTSD symptomatology, which the veteran tends to 
understate; and his service-connected residuals of his left 
and right foot, along with his PUD and scar residuals, the 
Board determines that a TDIU rating is appropriate in this 
case.  Beaty v. Brown, 6 Vet. App. 532 (1994).





ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the controlling laws and regulations 
governing monetary disbursements.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

